              Case 1:20-cr-00284-SHS Document 20 Filed 12/14/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
UNITED STATES OF AMERICA,                                      20-Cr-284 (SHS)

                   -v-                                         ORDER

JAMIL BANKS,

                             Defendant.

-----------------------------------------------------------x

SIDNEY H. STEIN, U.S. District Judge.

        The status conference scheduled in this matter for December 15, 2020, at 10:30 A.m. will take
place via teleconference.

        All participants must identify themselves every time they speak, spell any proper names for the
court reporter, and take care not to interrupt or speak over one another. Finally, all of those accessing the
conference - whether in listen-only mode or otherwise - are reminded that recording or rebroadcasting of
the proceeding is prohibited by law.

          Counsel should adhere to the following rules and guidelines during the teleconference:

                     Each party should designate a single lawyer to speak on its behalf (including when
                     noting the appearances of other counsel on the telephone) .

                     Counsel should use a landline whenever possible, should use a headset instead of a
                     speakerphone, and must mute themselves whenever they are not speaking to eliminate
                     background noise. In addition, counsel should not use voice-activated systems that do
                     not allow the user to know when someone else is trying to speak at the same time.

                     To facilitate an orderly teleconference and the creation of an accurate transcript, counsel
                     are required to identify themselves every time they speak. Counsel should spell any
                     proper names for the court reporter. Counsel should also take special care not to
                     interrupt or speak over one another.

                     If there is a beep or chime indicating that a new caller has joined while counsel is
                     speaking, counsel should pause to allow the Court to ascertain the identity of the new
                     participant and confirm that the court reporter has not been dropped from the call.
          Case 1:20-cr-00284-SHS Document 20 Filed 12/14/20 Page 2 of 4



         If possible, defense counsel shall discuss the attached Waiver of Right to be Present at
Criminal Proceeding with the defendant prior to the proceeding. If the defendant consents, and
is able to sign the form (either personally or, in accordance with Standing Order 20-MC-174 of
March 27, 2020, by defense counsel), defense counsel shall file the executed form at least 24
hours prior to the proceeding. In the event the defendant consents, but counsel is unable to
obtain or affix the defendant' s signature on the form, the Court will conduct an inquiry at the
outset of the proceeding to determine whether it is appropriate for the Court to add the
defendant's signature to the form.

        To the extent that there are any documents relevant to the proceeding (e.g., proposed
orders or documents regarding restitution, forfeiture, or removal), counsel should submit them to
the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to the
proceeding. To the extent any documents require the defendant's signature, defense counsel
should endeavor to get them signed in advance of the proceeding as set forth above; if defense
counsel is unable to do so, the Court will conduct an inquiry during the proceeding to determine
whether it is appropriate for the Court to add the defendant' s signature.

       The parties shall call 888-273-3658 and use access code 7004275 to access the
teleconference.

Dated: New York, New York
       December 14, 2020




                                                 2
                     Case 1:20-cr-00284-SHS Document 20 Filed 12/14/20 Page 3 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                                                    WAIVER OF RIGHT TO BE PRESENT
                                           -v-
                                                                                                    AT CRIMINAL PROCEEDING


                                                                                                       -CR-    ( )( )
                                                         Defendant.
- ------- - --- - - ----- --- -------- - - - - --- ---- ------ - ------- - ----- - - - - X


Check Proceeding that Applies

              Entry of Plea of Guilty

              I am aware that I have been charged with violations of federal law. I have consulted with my
              attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
              charges. I understand I have a right to appear before a judge in a courtroom in the Southern
              District of New York to enter my plea of guilty and to have my attorney beside me as I do . I am
              also aware that the public health emergency created by the COVID-19 pandemic has interfered
              with travel and restricted access to the federal courthouse . I have discussed these issues with my
              attorney. By signing this document, I wish to advise the court that I willingly give up my right to
              appear in person before the judge to enter a plea of guilty. By signing this document, I also wish
              to advise the court that I willingly give up any right I might have to have my attorney next to me as
              I enter my plea so long as the following cond itions are met. I want my attorney to be able to
              participate in the proceeding and to be able to speak on my behalf during the proceeding . I also
              want the ability to speak privately with my attorney at any time during the proceeding if I wish to
              do so .




Date :- - - - -
                                            Print Name                                           Signature of Defendant




               Sentence

               I understand that I have a right to appear before a judge in a courtroom in the Southern District of
               New York at the t ime of my sentence and to speak directly in that courtroom to the judge who
               will sentence me . I am also aware that the public health emergency created by the COVID-19
               pandemic has interfered w ith travel and restricted access to the federal courthouse . I do not wish
               to wait until the end of this emergency to be sentenced . I have discussed these issues with my
               attorney and willingly give up my right to be present, at the time my sentence is imposed, in the
               courtroom with my attorney and the judge who will impose that sentence . By signing this
               document, I wish to advise the court that I willingly give up my right to appear in a courtroom in
               the Southern District of New York for my sentencing proceeding as well as my right to have my
               attorney next to me at the time of sentencing on the following condit ions. I want my attorney to
               be able to participate in the proceeding and to be able to speak on my behalf at the proceeding.
                                                                                             3
            Case 1:20-cr-00284-SHS Document 20 Filed 12/14/20 Page 4 of 4



        I also want the ability to speak privately with my attorney at any time during the proceeding if I
        wish to do so .



Date :- - - - -
                        Print Name                               Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my client,
my client's rights to attend and participate in the criminal proceedings encompassed by this waiver, and
this waiver and consent form. I affirm that my client knowingly and voluntarily consents to the
proceedings being held with my client and me both participating remotely.



Date: - - - - -
                        Print Name                               Signature of Defense Counsel




Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is: _ _ _ _ _ _ _ _ _ __



Date: - - - - - -
                                 Signature of Defense Counsel




Accepted:
                Signature of Judge
                New York, New York
                Date:
                      ---------




                                                      4
